Filed 6/23/14 P. v. Quinn CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C075302

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F01075)

         v.

STEVEN MARK QUINN,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
         On February 12, 2013, defendant Steven Mark Quinn was found in possession of
0.11 grams of cocaine base during a parole search. Defendant entered a plea of no
contest to possession of a controlled substance (Health & Saf. Code, § 11350, subd. (a))
and admitted a strike prior (2011 first degree burglary) (Pen. Code, §§ 667, subds. (b)-(i),
1170.12), in exchange for a stipulated 32-month state prison sentence. The court
sentenced defendant accordingly.



                                                             1
       Defendant appeals. The trial court granted defendant’s request for a certificate of
probable cause. (Pen. Code, § 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
       We find an error, however, in the calculation of custody credits. Defendant had
269 actual days of custody. Pursuant to Penal Code section 4019, subdivision (f),
defendant is entitled to four days for every two days spent in custody, that is, 268 days of
conduct credit (not 269 days) for a total of 537 days of presentence custody credit (not
538 days). We will order the judgment modified accordingly.
       We also find an error in preparation of the abstract of judgment. Defendant was
sentenced as a two-strike offender and there is a box (No. 4) to be checked to so reflect.
The abstract erroneously reflects that the strike prior is an enhancement (No. 3). The
“Three Strikes” law is not an enhancement but rather an alternative sentencing scheme.
(People v. Superior Court (Romero) (1996) 13 Cal. 4th 497, 527; People v. Sipe (1995) 36
Cal. App. 4th 468, 485-486.) We will order the abstract corrected accordingly.
                                       DISPOSITION
       The judgment is modified to provide for 268 days of conduct credit for a total of
537 days of presentence custody credit. The trial court is ordered to prepare an amended
abstract of judgment accordingly, as well as correcting the abstract to check the box
under number 4 to reflect that defendant was sentenced as a two-strike offender and to
delete the reference to an enhancement under number 3 for the strike prior. The trial

                                              2
court shall forward a certified copy of the amended abstract of judgment to the
Department of Corrections and Rehabilitation. As modified, the judgment is affirmed.



                                                      NICHOLSON             , J.



We concur:



      BLEASE               , Acting P. J.



      MAURO                , J.




                                            3